oO 2&8 JN DO UH FF WD He

NO HO NH NH NY NY NY WN NO fF HF | | | SF Oe! Se Se
ao ND UH FSF WD NY K§ ODO CO He HN DA NH F&F YW NY FS BS

Case 4:18-cv-01044-HSG Document176 Filed 05/06/19 Page 1 of 2

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S BRIEF RE: JMOL
Plaintiff, ) PROCEDURE
)
vs. ) Trial: June 3, 2019 8:00am
) Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al. )
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), files this brief regarding JMOL Procedure as discussed during the pre-trial
conference held on April 30, 2019.

At the pre-trial conference, the Court and the parties engaged in a discussion of procedure
pursuant to FED.R.CIv.P. 50 for judgment as a matter of law (“JMOL”). In particular, TechShop
noted that, before a JMOL motion can be granted, in addition to notice of the alleged evidentiary
deficiency, the non-moving party must be given an opportunity to cure any alleged defect.

While it is uncertain whether this issue will arise in this case, TechShop offered to provide a
brief on the issue.

As described in the Advisory Committee Notes to the 1991 Amendments (subdivision
(a)(1): (“In no event, however, should the court enter judgment against a party who has not been

apprised of the materiality of the dispositive fact and been afforded an opportunity to present any

 
oe So YN DBD A FF WD NHN

No wo BW NO BR LH DN BD RO wm om om met
ao nN A Uh Fe WD NY SK CO CO Be HN DH NH BP WY LH KH CO

 

 

Case 4:18-cv-01044-HSG Document176 Filed 05/06/19 Page 2 of 2

available evidence bearing on that fact.”); (a)(2) (“The purpose of tis requirement is to assure the
responding party an opportunity to cure any deficiency in that party’s proof that may have been
overlooked until called to the party’s attention by a late motion for judgment.”) Similarly, the
2006 Amendments state: “The earlier motion informs the opposing party of the challenge to the
sufficiency of the evidence and affords a clear opportunity to provide additional evidence that
may be available.”

The rule requiring both notice and an opportunity to cure is black letter law in the Ninth
Circuit. See, e.g., Reed v. Lieurance, 863 F.3d 1196, 1210 (9" Cir. 2017); Summers v. Delta
Airlines, Inc., 508 F.3d 923, 926-8 (9" Cir. 2007); Freund v. Nycomad Amersham, 347 F.3d 752,
761 (9"" Cir. 2003) (“Second, it calls to the court’s and the parties’ attention any alleged
deficiencies in the evidence at a time when the opposing party still has an opportunity to correct
them.”); Waters v. Young, 100 F.3d 1437, 1440-42 (9" Cir. 1996).

Thus, if either party makes a motion under FED.R.CIv.P. 50, the Court must afford the
non-moving party an opportunity to cure any alleged defects and it is error to award JMOL on
grounds other than those specifically articulated in the original JMOL motion. See, e.g.,
Summers, 508 F.3d at 927-8; Freund, 347 F.3d at 761,

Respectfully submitted,

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attormeys for Plaintiff

 
